Per Curiam.
The amount in controversy is the sum of $1,465.47, which the jury allowed to the plaintiff. His right to recover that sum was strenuously disputed and resisted by the defendant. The jury gave him a verdict of only $200.47. But that balance was reached by applying, in diminution of the $1,465.47, the undisputed counter-claim of the defendant, amounting to the sum of $1,265. But for the allowance by the jury of the $1,465.47, the defendant would have had judgment for his counter-claim. The matter in controvery, therefore, under section 191 of the Code, is more than $500, and the case is appealable to this court. Motion denied, with $10 costs.
All concur/